COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-031-CV



IN RE NORTH AMERICAN SPECIALTY	RELATOR

INSURANCE COMPANY





------------



ORIGINAL PROCEEDING



------------





AND





NO. 2-05-032-CV

       

NORTH AMERICAN SPECIALTY	APPELLANT

INSURANCE COMPANY



V.



MATTHEW MOORE	APPELLEE





------------



FROM THE 236
TH
 DISTRICT COURT OF 
TARRANT COUNTY



------------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

We have considered the “Unopposed Amended Motion to Dismiss” filed by relator and appellant North American Specialty Insurance Company and are of the opinion that the motion should be 
GRANTED
.  Therefore, in accordance with appellant’s motion, we dismiss the interlocutory appeal filed under cause number 02-05-032-CV, 
see
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f), and the original proceeding filed under cause number 02-05-031-CV.

Costs of the interlocutory appeal and original proceeding shall be paid by North American Specialty Insurance Company, for which let execution issue.

See
 
Tex. R. App. P.
 42.1(d).



PER CURIAM



PANEL A: LIVINGSTON, J.; CAYCE, C.J.; and HOLMAN, J.	



DELIVERED: September 15, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.